Dismiss; Opinion Filed January 22, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00873-CV

                          IN THE INTEREST OF J.R.N., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-21564

                             MEMORANDUM OPINION
                         Before Justices Bridges, Whitehill, and Nowell
                                  Opinion by Justice Whitehill
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcards dated July 23, 2019 and September 24, 2019, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly cautioned

appellant that failure to do so would result in dismissal of the appeal. By postcard dated July 23,

2019, we informed appellant the docketing statement in this case was due. We cautioned appellant

that failure to file the docketing statement within ten days might result in the dismissal of this

appeal without further notice. By letter dated October 8, 2019, we informed appellant the clerk’s

record had not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide verification of payment or arrangements to pay for the clerk’s record or to

provide written documentation appellant had been found entitled to proceed without payment of

costs within ten days. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee, provided the
required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE

190873F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF J.R.N., A CHILD                On Appeal from the 256th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00873-CV                                Trial Court Cause No. DF-18-21564.
                                                   Opinion delivered by Justice Whitehill.
                                                   Justices Bridges and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 22nd day of January, 2020.




                                             –3–